DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, line 8, change “apparat” to –apart--.  Appropriate correction is required.

Drawings
The drawings were received on 1/26/2022.  These drawings are APPROVED.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1186428 to Newman (“Newman”).
-From Claim 1: Newman discloses 

    PNG
    media_image1.png
    506
    663
    media_image1.png
    Greyscale

an extension adapter of a plug-in coupling, with which a free space between a male coupling element 5, 6 arranged on a first component and at least one female coupling element 7, 8 arranged on a second component can be bridged in a connecting manner, and which has the following features:
a. at least one male coupling end 5 which comprises a thickening (i.e., a ball head ¶2) and can be latched into the at least one female coupling element,
b. a female coupling end 7 in which the male coupling element can be latched and which is connected to the at least one male coupling end via an intermediate piece 7’, wherein
c. the female coupling end comprises a receiving space (socket, ¶2), which is defined by a plurality of wall elements 10, which surround the receiving space spaced apart from each other, or which is defined by a continuous elastic wall, and
d. a locking element 12 which is displaceably arranged in the axial direction of the extension adapter with which, in a locking position at least partially surrounding the female coupling end, a release of a male coupling element from the female coupling end is prevented while a connection between the male coupling end and the female coupling element is not locked (even before the bolt 13 is tightened, so as to completely lock the ball in the socket, the un-tightened ring 12 still prevents removal of the ball from the socket).
-From Claim 2: Newman discloses wherein the thickening is a ball head ¶2.
-From Claim 4: Newman discloses the locking element 12 in the locking position surrounds the plurality of wall elements 10 in such a way that these non-releasably retain a male coupling element received in the receiving space (ll. 65-95).
-From Claim 5: Newman discloses the at least partially surrounding locking element 12 is a ring-shaped or a U-shaped spring clip.
-From Claim 7: Newman discloses the locking element 12 is a ring element that can be plugged onto a radial outer side of the female coupling end (Fig. 1, at 7).
-From Claim 8: Newman discloses the ring element 12 of which comprises a polygonal contour (i.e., rectangular in cross-section).
-From Claim 9: Newman discloses the locking element comprises at least a latching web (i.e., the latches through which bolt 13 goes), which fixes the locking element in a base position and/or the locking position.
-From Claim 10: Newman discloses a base position of the locking element between male and female coupling element and the locking position (Fig. 1), wherein the locking element preferably can be latched at least in the base position.
-From Claim 15: Newman discloses an installation method of the extension adapter according to claim 1, with which a free space between a male coupling element and a female coupling element is bridged and which comprises at least one male coupling end which comprises a thickening (i.e., ball head ¶2) and can be latched into the female coupling element, and a female coupling end in which the male coupling element can be latched and which is connected to the at least one male coupling end via an intermediate piece, wherein the female coupling end comprises a receiving space (socket ¶2), which is defined by a plurality of wall elements, which surround the receiving space spaced apart from each other, or which is defined by a continuous elastic wall, as well as a locking element 12 arranged displaceably in the axial direction of the extension adapter, wherein the installation method comprises the following steps:
a. plugging the at least one male coupling end into the at least one female coupling element (ll. 53-64),
b. plugging the male coupling element into the female coupling end of the extension adapter (ll. 53-64), and
c. displacing the locking element into a locking position, in which the locking element at least partially surrounds the female coupling end, so that a releasing of the male coupling element from the female coupling end is prevented while a connection between the male coupling end and the female coupling element is not locked (ll. 68-95; even before the bolt 13 is tightened, so as to completely lock the ball in the socket, the un-tightened ring 12 still prevents removal of the ball from the socket).
-From Claim 16: Newman discloses extending a ring-shaped spring clip as a locking element, so that the spring clip can be plugged onto the female coupling end (ll. 68-95).
-From Claim 18: Newman discloses plugging a ring-shaped locking element onto the female coupling end (ll. 68-95).
-From Claim 20: Newman discloses a first component is provided with a male coupling element 6 and a second component is provided with at least one female coupling element 8, so that the extension adapter bridges a free space between the first and the second component via a connection with the male coupling element and the at least one female coupling element (ll. 53-95).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of US 2017/0061035 to Shinner (“Shinner”).
-From Claims 6 and 17: Shinner teaches a male 140 and female 150 plug in coupling that has a locking element on the female end that is a nut element (Fig. 3, 159) that can be screwed onto a thread on a radial outer side of the female coupling end (FIG 3, #150)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have substituted the locking element of Newman with the nut locking element in Shiner as such a modification would have amounted to the simple substitution of one known locking element for another in order to achieve a predictable result of providing an adaptor with a plug-in coupling with a locking element that locks a male and female portion together. (Paragraph 0072).

Claim(s) 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Bevirt (US 20080093516).
-From Claim 11: Bevirt teach an adapter for a plug-in coupling that has a male (13) and female (12) member wherein a first and a second male coupling end form a Y-shaped (FIG 6, #201} configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have made the male end of Newman a y-shaped configuration as taught by Bevirt in order to provide support for multiple connections (Paragraph 0030).
-From Claim 12: Newman teaches all of the limitations of the claim (as with claim 1, see above) except for: an extension adapter coupling that is formed with infection molding and demolding of the extension adapter.
Bevirt teaches an extension adapter coupling that is formed with infection molding and demolding of the extension adapter (Paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have made the Device of Newman by injection molding and demolding as taught in Bevirt as a well-known method to create the similar device(Paragraph 0038).
-From Claim 13: Bevirt further discloses the further step of injection molding in a second injection mold and demolding the plastic locking element from the second injection mold and thereafter arranging it on the extension adapter (Paragraph 0038).
-From Claim 14: the modified device Newman via Bevirt teaches claim 12 (see above). The modified device can be furthered modified with the further step of injection molding of the locking element in the first injection mold with the extension adapter contained therein by means of a two-component Injection molding method, so that the locking element is frictionally and/or, by means of at least one tear-off web, releasably attached to the extension adapter (Paragraph 0038).
-From Claim 19: Newman shows at least one coupling end installed according to claim 15 (see above). Newman does not shows a further step: plugging a second male coupling end into a second female coupling element, whereby the extension adapter is formed in a Y-shape. Bevirt teaches us plugging a second male coupling end Into a second female coupling element, whereby the extension adapter is formed in a Y-shape (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have combined the device in Newman with Y shaped in Bevirt (see above) in order plugging a second male coupling end into a second female coupling element, whereby the extension adapter is formed in a Y-shape (paragraph 0030).

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
Applicant argues the addition to certain of the claims of the requirement that “a release of a male coupling element from the female coupling end is prevented while a connection between the male coupling end and the female coupling element is not locked” defines around Newman.  Examiner disagrees.  Even before the bolt 13 is tightened, so as to completely lock the ball in the socket, the un-tightened ring 12 still prevents removal of the ball from the socket.  As such, release of the male coupling element from the female coupling element is prevented even when the connection is not locked.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/17/2022